 1 DINOVO PRICE LLP
   ANDREW G. DINOVO (admitted pro hac vice)
 2 adinovo@dinovoprice.com
   7000 N. MoPac Expressway, Suite 350
 3 Austin, Texas 78731
   Telephone: (512) 539-2626
 4 Facsimile: (512) 539-2627

 5 NIELSEN PATENTS
   Steven Nielsen (133864)
 6 steve@nielsenpatents.com
   1000 Larkspur Landing Circle, Suite 21
 7 Larkspur, CA 94939-1743
   Telephone: (415) 272-8210
 8
   Attorneys for Plaintiff
 9 SOFTWARE RIGHTS ARCHIVE, LLC

10

11                            UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
13

14
     SOFTWARE RIGHTS ARCHIVE, LLC,            Case No. 4:12-cv-03970-HSG
15
                     Plaintiff,
16                                            STIPULATION AND ORDER
                                              REGARDING ADMINISTRATIVE
17                                            MOTION TO EXTEND PAGE
                                              LIMITATIONS TO BRIEFING FOR
          v.
18                                            DEFENDANT’S MOTION FOR
                                              JUDGMENT ON THE PLEADINGS OF
     FACEBOOK, INC.,                          INVALIDITY UNDER 35 U.S.C. § 101
19
                     Defendant.               Judge: Hon. Haywood S. Gilliam, Jr. Date:
20
                                              N/A
21                                            Time: N/A
                                              Location: Courtroom 2, 4th Floor
22

23

24

25

26

27

28
     Case No. 4:12-cv-03970-HSG                     STIPULATION AND ORDER
 1          Pursuant to Civil Local Rules 7-11 and 7-12, the undersigned parties hereby stipulate to

 2 extend the page limitations to briefing for Defendant Facebook, Inc.’s Motion for Judgment on the

 3 Pleadings of Invalidity Under 35 U.S.C. § 101 (“Defendant’s Motion”) (Dkt. No. 205).

 4          The parties have conferred and agree, subject to the Court’s approval, that Plaintiff shall

 5 have an additional three (3) pages for its Opposition to Defendant’s Motion and similarly,

 6 Defendant Facebook an additional three (3) pages applicable to its Reply. Accordingly, and if

 7 granted by the Court, the page limitations would be extended as follows: (1) the page limit for

 8 Plaintiff’s Opposition to Defendant’s Motion shall be extended to twenty-eight (28) total pages
 9 and (2) the page limit for Defendant’s reply brief shall be extended to eighteen (18) total pages.

10          A proposed form of order is filed herewith.

11                                                Respectfully submitted,

12 DATED: September 27, 2019                      /s/ Andrew G. DiNovo
                                                  Andrew G. DiNovo (admitted pro hac vice)
13                                                adinovo@dinovoprice.com
                                                  DINOVO PRICE, LLP
14                                                7000 N. MoPac Expressway, Ste. 350
                                                  Austin, Texas 78731
15                                                Telephone: (512) 539-2626
                                                  Facsimile: (512) 539-2627
16
                                                  Attorneys for Plaintiff
17                                                SOFTWARE RIGHTS ARCHIVE, LLC
18

19 DATED: September 27, 2019                      /s/ Lowell Mead
                                                  Heidi L. Keefe (178969)
20                                                hkeefe@cooley.com
                                                  Mark R. Weinstein (193043)
21
                                                  mweinstein@cooley.com
22                                                Lowell Mead (223989)
                                                  lmead@cooley.com
23                                                Matthew E. Buccellato (296079)
                                                  mbuccellato@cooley.com
24                                                COOLEY LLP
25                                                3175 Hanover Street
                                                  Palo Alto, CA 94304-1130
26

27

28
     Case No. 4:12-cv-03970-HSG                        -1-      STIPULATION AND ORDER
 1                                Michael G. Rhodes
                                  rhodesmg@cooley.com
 2                                COOLEY LLP
                                  101 California Street, 5th Floor
 3                                San Francisco, CA 94111-5800
 4                                Attorneys for Defendant
                                  FACEBOOK, INC.
 5

 6

 7

 8
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:12-cv-03970-HSG       -2-      STIPULATION AND ORDER
 1                                            ATTESTATION

 2 I, Andrew G. DiNovo, am counsel for SRA in the above-captioned actions. I am the registered

 3 ECF user under whose name and password this document is being filed. Under Civil Local Rule

 4 5-1(i), I attest that I have obtained the concurrence of each signatory to this filing.

 5                                                 /s/ Andrew G. DiNovo
                                                   Andrew G. DiNovo (admitted pro hac vice)
 6

 7

 8 PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11

12 Date: 9/30/2019                                 ___________________
                                                   Hon. Haywood S. Gilliam, Jr.
13                                                 District Judge
14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:12-cv-03970-HSG                         -3-      STIPULATION AND ORDER
